Citation Nr: 0118905	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-00 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to an increased rating for psychophysiologic 
gastrointestinal reaction, currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to March 
1969.

This appeal arises from the September 2000 rating decision 
from the Washington, DC Regional Office (RO) that continued 
the evaluation of the veteran's service connected 
psychophysiologic gastrointestinal reaction at 10 percent.


REMAND

In this case, the record is inadequate to fully evaluate the 
veteran's service connected psychophysiologic 
gastrointestinal reaction.  At the VA psychiatric examination 
in July 2000, the veteran indicated that the primary 
symptomatology related to his service connected disability 
involved the gastrointestinal system.  The examination and 
subsequent rating decision evaluated the veteran's 
psychiatric symptoms only.  Subsequently in a statement in 
January 2001, the veteran related psychiatric and 
gastrointestinal complaints and complaints of 
temporomandibular joint syndrome as part of the service 
connected disability.  Therefore, as under 38 C.F.R. § 4.126, 
a disability that has been diagnosed as both a mental 
disorder and physical condition should be evaluated using the 
dominate or more disabling aspect of the disability, new 
examinations are needed to fully evaluate the veteran's 
service connected disability of psychophysiologic 
gastrointestinal reaction. 

In this regard, the RO's attention is directed to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475,114 Stat. 2096, (the Act) which was signed by the 
President on November 9, 2000.  The Act made several changes 
to Chapter 51 of Title 38, United States Code.  Perhaps most 
significantly, it added a new section 5103A, which defines 
VA's duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim and eliminated from 
section 5107(a) the necessity of submitting a well-grounded 
claim to trigger the duty to assist.  Id. §§ 3(a), 4, at 
2097-98.  With regard to the duty to assist, VA must obtain 
relevant private and VA medical records and provide the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  On Remand, 
the RO must assure that the provisions of this new Act are 
complied with to the extent they apply to the instant issues.

The veteran's attention is directed to the following 
regulation.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Under the circumstances of this case, further development is 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for symptomatology related to 
psychophysiologic gastrointestinal 
reaction in recent years, if any.  
Thereafter, the RO should obtain legible 
copies of all records. 

3.  Following completion of the above 
development, the veteran should be 
scheduled for a VA examination concerning 
gastrointestinal pathology and a general 
medical examination.  Additionally, if 
the findings in the records obtained vary 
significantly from those from the latest 
VA psychiatric examination in July 2000, 
the veteran should be scheduled for new 
VA psychiatric examination.  At these 
examination(s), the claims file should be 
made available and reviewed by the 
examiner(s).  All indicated special tests 
and studies should be accomplished. 

The examiner at the gastrointestinal 
examination should identify and describe 
fully the gastrointestinal symptomatology 
related to the service connected 
psychophysiologic gastrointestinal 
reaction.  The frequency and severity of 
the symptomatology should be indicated.  
The examiner should additionally indicate 
whether there is any organic 
gastrointestinal symptomatology and 
indicate whether this is part of the 
service connected disorder or is separate 
and unrelated to the service connected 
pathology.  

The examiner at the general medical 
examination should describe fully any 
symptomatology described by the veteran 
as related to the service connected 
psychophysiologic gastrointestinal 
reaction, including temporomandibular 
joint syndrome, and indicate whether it 
is at least as likely as not that the 
symptomatology is related to the service 
connected disability.

The examiner at the psychiatric 
examination (if held) should determine 
what, if any, psychiatric disabilities 
the veteran suffers from that are related 
to the service connected 
psychophysiologic gastrointestinal 
reaction and should indicate the current 
severity of any psychiatric disorder.  
The examiner should provide his/her 
findings in relationship to the rating 
criteria listed in the General Rating 
Formula for Rating Mental Disorders under 
38 C.F.R. § 4.130.  However, the examiner 
should not assign a rating to any 
psychiatric disorder.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The veteran should 
be rated under the most disabling 
symptomatology related to the service 
connected disability pursuant to 
38 C.F.R. § 4.126.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. § 3.655 
and include a copy of the notification 
letters in the claims file showing the 
date of the examination and the address 
to which notification was sent.  The SSOC 
should include a discussion of all 
evidence received since the last 
Statement of the Case was issued.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




